Citation Nr: 1330458	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  12-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied claims of service connection for hearing loss and tinnitus.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In an April 2012 rating decision, the RO granted service connection for tinnitus.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  Therefore, the issue has been resolved and is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's claim prior to a decision on appeal.  

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current bilateral hearing loss.  He was afforded a VA audiology examination in February 2012 during which the examiner diagnosed bilateral sensorineural hearing loss based on a controlled speech discrimination test (specifically, the Maryland CNC recording) and a puretone audiometry test.  The examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was related to military service because he had "normal hearing at enlistment and was rated normal on the informal whispered and spoken verbal stimuli assessment at separation."  The examiner concluded that "the [V]eteran's more likely cause of his current hearing loss are a diagnosis of multiple sclerosis which has a very high incidence of sensorineural hearing loss plus many years of factory noise, shooting as a righthanded [sic] hunter, and woodworking with power saws and air nailers."

The Veteran disputed the factual premises of the VA medical examination in a March 2012 notice of disagreement (NOD), stating "I never told the examiner that I worked anyplace [sic] with a high noise level. I worked and retired from Insight Communication. I never told the examiner that I hunted, used power tools or nail guns. I don't know where he came up with that information."  The Veteran also disputed the audiologist's assertion that a diagnosis of multiple sclerosis was the more likely cause of his hearing loss, stating that he began having hearing problems in 1964, decades before being diagnosed with multiple sclerosis in 2000.  

The VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran is not required to show a hearing loss disability for VA purposes during service.  The proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether is current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the examiner did not explain why normal hearing at discharge indicates that current hearing loss is not related to noise exposure during service.  Therefore, an additional opinion is needed prior to a resolution of the claim.  That opinion should include a consideration of the Veteran's history of noise exposure, both during and after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As noted by the Veteran's representative, in granting service connection for tinnitus, the RO conceded that as an Electrician's Mate during service, the Veteran had a high probability of noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of the Veteran's bilateral hearing loss.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinion:

Based on the examination and review of the record, the examiner should answer the following question:  

Is it at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's current bilateral hearing loss had its clinical onset in service or is otherwise related to service (including his conceded in-service acoustic trauma).  The examiner should accept the Veteran's reports of having hearing loss since service. 

In answering this question, the examiner should note that the Veteran's in-service acoustic trauma has been conceded.  The examiner is also reminded that lack of a diagnosis of hearing loss in the Veteran's STRs is not fatal to these claims.

A complete rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  After the requested development has been completed, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


